{¶ 22} The jury submitted this question: "What if he used a toy gun or a pipe? Would this be aggravated robbery?" Is there some reason the court could not simply answer "no."? The allegation was that Haynes had a firearm. Because the charge required a "deadly weapon," a toy gun would not qualify, and a pipe that was thought to be a handgun would obviously not be a deadly weapon. There is certainly nothing wrong with repeating the standard instruction — or the material from the "comment" section of the Ohio Jury Instructions — if it fits the case at hand But in this case, using the comment about "inferences" created unnecessary confusion for the jury. There is no magic about jury instructions — we should use common words and common sense.
 {¶ 23} I concur in the balance of the opinion.